Citation Nr: 1302923	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-01 736	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 7, 2011, and in excess of 50 percent thereafter.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2001, and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, the Veteran and his spouse testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of their testimony has been added to the claims file.  

In September 2011, these issues were remanded by the Board for additional development.  They have now been returned to the Board.  

Among the issues remanded by the Board in September 2011 were the Veteran's service connection claims for disabilities of the bilateral ankles, the bilateral Achilles tendons, and the low back.  In a December 2012 rating decision, the Veteran was awarded service connection for bilateral Achilles tendonitis with ankle equines contractures and for a lumbosacral strain.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  





FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1996 to January 2001, and from January 2004 to March 2005.

2.  In December 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.

		
MATTHEW W. BLACKWELDER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


